Citation Nr: 0931800	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as secondary to exposure to 
herbicide agents.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
skin disorder, to include as secondary to exposure to 
herbicide agents, on the merits.

The issue of entitlement to service connection for a skin 
disorder, to include as secondary to exposure to herbicide 
agents, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for a skin 
disorder secondary to exposure to herbicide agents in a June 
2000 rating decision.  The Veteran was notified of the 
decision and of his right to appeal, but he did not perfect 
an appeal of that decision.

2.  The evidence added to the record since the last final 
decision in June 2000 is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied the claim for 
service connection for a skin disorder secondary to exposure 
to herbicide agents is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a skin disorder, to include 
as secondary to exposure to herbicide agents.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for a skin disorder was previously denied 
in a June 2000 rating decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the June 2000 decision became 
final because the Veteran did not file a timely appeal.

The claim of entitlement to service connection for a skin 
disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in July 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and the Veteran's 
own statements.  The RO found that while the Veteran had been 
diagnosed with and treated for a chronic skin rash of 
uncertain cause since his separation from service, there was 
no evidence demonstrating that the skin disorder was related 
to his active service, including to exposure to herbicide 
agents, and the claim was denied.

Newly received evidence includes clinical records dated from 
May 2004 to August 2007 that include records showing that the 
Veteran has been diagnosed with xerodermatitis, actinic 
keratosis, and porphyria cutanea tarda.  Although the 
clinical records do not relate any of his skin disorders to 
his active service, the new diagnosis of porphyria cutanea 
tarda, a skin disorder known to have a positive associated to 
exposure to herbicide agents, is sufficient to reopen the 
claim, as it was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  Accordingly, the claim for service 
connection for a skin disorder is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disorder; to that extent only, the appeal is allowed.



REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for a skin 
disorder.

The Veteran contends that he has experienced chronic skin 
problems, primarily affecting his hands and arms, since he 
was stationed in the Republic of Vietnam.  He acknowledges, 
however, that he did not seek treatment for skin problems 
during service, and that his service treatment records 
accordingly are silent for any mention of a skin disorder.

Post-service treatment records demonstrate that the Veteran 
has experienced recurrent skin problems primarily affecting 
his hands and arms since at least 1979.  Although there are 
no clinical records predating the 1979 treatment, the Veteran 
asserts that he was experiencing skin problems prior to that 
date.

Clinical records dated from May 2004 to August 2007 show that 
the Veteran has been diagnosed with xerodermatitis, actinic 
keratosis, and porphyria cutanea tarda (PCT).  He has 
additionally been diagnosed with porphyrin metabolism.  The 
Veteran asserts that the PCT is related to exposure to 
herbicide agents in service, and that the xerodermatitis and 
actinic keratosis are secondary to the porphyrin metabolism.

There is no formal clinical diagnosis of PCT of record dated 
within a year of his exposure to herbicide agents, such that 
he is entitled to service connection for PCT on a presumptive 
basis.  See 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e) (2008).

The Veteran, however, contends that he experienced seizures 
related to the PCT within a year of such exposure, 
sufficiently demonstrating that he had PCT within a year of 
such exposure, satisfying the requirements for service 
connection on a presumptive basis.  The Veteran's service 
treatment records in this regard reflect that he was 
diagnosed with a seizure disorder in April 1970.  There are 
no contemporaneous reports of skin problems, however.  Post-
service clinical records demonstrate that the Veteran has 
continued to experience seizures since that time.  In 
addition, records dated in October 2004 show that the 
Veteran's history of a seizure disorder, in the context of 
his skin symptoms, raised the possibility that porphyria was 
an etiology for his seizure disorder.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008).  The Veteran has not been 
afforded a VA dermatological examination.  The Veteran has 
stated that he has had the same skin rashes since service 
that he first manifested in service.  The Veteran is 
competent to testify as to the continuity of symptomatology 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Because 
the Veteran is competent to testify as to the continuity of 
symptomatology of his skin rashes, and he has not yet been 
afforded a VA examination with respect to this claim, the 
relationship between the Veteran's current skin conditions 
and those that he experienced in service remains unclear to 
the Board, and a remand for an etiological opinion is 
therefore necessary.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatological examination for the 
purpose of ascertaining the etiology of 
his current skin disorders.  Any 
further indicated studies must also be 
conducted.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner should opine as 
to whether it is as likely as not that 
any skin disorder with which the 
Veteran has been diagnosed during the 
pendency of the appeal (xerodermatitis, 
actinic keratosis, PCT, or other 
dermatitis) is causally or 
etiologically related to the skin 
conditions the Veteran experienced in 
service.  In the event that at the 
examination the Veteran does not have 
the skin rashes he described 
experiencing in service and 
periodically since service, the 
examiner should consider the veteran's 
statements regarding his symptoms in 
service and his statements of 
continuous symptoms of skin problems 
after service.  Dalton v. Nicholson, 21 
Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
and relied on the lack of evidence in 
the service medical records to provide 
a negative opinion).  With respect to 
the claim of entitlement to service 
connection for PCT, the examiner should 
opine as to whether it is at least as 
likely as not that the Veteran's 
seizure disorder that initially 
manifested in service is etiologically 
related to PCT, and therefore exposure 
to herbicide agents, such that the 
Veteran may be presumed to have been 
afflicted with PCT within a year of his 
exposure to herbicide agents.  The 
rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

2.  Then, readjudicate the Veteran's 
appeal.  To the extent that his claims 
of entitlement to service connection 
for xerodermatitis and actinic 
keratosis are inextricably intertwined 
with his claim of entitlement to 
service connection for porphyrin 
metabolism, the claim for service 
connection for a skin disorder should 
be adjudicated after the claim for 
service connection for porphyrin 
metabolism has been decided.  If any 
decision remains adverse to the 
appellant, provide the Veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


